Citation Nr: 1701896	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  05-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for supraventricular arrhythmia with atrioventricular (AV) nodal reentry tachycardia (previously rated as AV nodal reentry tachycardia), rated as noncompensable from October 5, 2004 to June 17, 2008; 10 percent disabling from June 18, 2008 to March 11, 2009; 30 percent disabling from March 12, 2009 to April 3, 2014; and 100 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 4, 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for AV nodal reentry tachycardia, effective October 5, 2004, with an initial noncompensable rating.  The Veteran appealed the initial rating assigned for the disability in an August 2006 notice of disagreement.

This matter was previously before the Board in January 2008, October 2008 and October 2010, when it was remanded for further development.  In the October 2010 remand, the Board noted the issue of entitlement to TDIU was an element of the appeal of the initial rating assigned for AV nodal reentry tachycardia because unemployability had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although there is some indication the Veteran no longer wishes to pursue TDIU, most notably an April 2014 statement, the Board finds there has not been a withdrawal of the issue that conforms with the requirements of 38 C.F.R. § 20.204 (2016).  As a 100 percent rating has not been granted to the effective date of service connection in this appeal, the Board finds TDIU remains on appeal pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Subsequent to the Board's October 2010 remand, the RO issued a February 2015 rating decision that increased the rating assigned for AV nodal reentry tachycardia to 100 percent, effective April 4, 2014, resulting in a staged initial rating for the disability.  The decision also recharacterized the disability as supraventricular arrhythmia with AV nodal reentry tachycardia, as reflected on the title page of this decision.  A September 2015 rating decision increased the rating assigned for the disability earlier in the appeal period, resulting in a further staged rating with the disability rated as noncompensable from October 5, 2004 to June 17, 2008; 10 percent disabling from June 18, 2008 to March 11, 2009; 30 percent disabling from March 12, 2009 to April 3, 2014; and 100 percent disabling thereafter.

The Board notes the Veteran has submitted several statements in the appeal period outlining his belief that he should be entitled to an earlier effective date of service connection for supraventricular arrhythmia with AV nodal reentry tachycardia, the first of which was received in March 2015.  This is a separate issue from the initial rating assigned for the disability and is not included in the present appeal because it was not raised within one year of notice of the July 2006 rating decision.  The Board notes the requisite rating period for this appeal commences with the Veteran's October 5, 2004 request to reopen his claim for a heart condition.  A January 2001 rating decision initially denied service connection for a heart disability.  Although the Veteran filed a timely notice of disagreement regarding the January 2001 rating decision, he failed to perfect an appeal by filing a timely substantive appeal after the issuance of an April 2002 statement of the case.  In a January 2003 letter, the RO informed the Veteran that his January 2003 substantive appeal was not received within sixty days of notice of an April 2002 statement of the case, and that his appeal of the previously denied claim had been closed.  The Board acknowledges the Veteran submitted a second statement in April 2003 requesting to continue his prior appeal, but the RO again informed him that the prior decision in January 2001 was final because his substantive appeal was not timely filed.  As such, the effective date of any rating increase in this appeal cannot predate the effective date of service connection for supraventricular arrhythmia with AV nodal reentry tachycardia, which is October 5, 2004 based on the date of the Veteran's request to reopen the claim.  If the Veteran wishes to pursue an earlier effective date of service connection for the disability, he must file a motion to reverse or revise either the January 2001 rating decision that initially denied service connection for a heart condition or the January 2003 decision regarding the timeliness of his substantive on the basis of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(b) (2016).

Additionally, the Veteran submitted several statements between 2013 and 2014 that indicate he was denied representation by a Veterans Service Organization (VSO) after he terminated his power of attorney with the Mississippi Veterans Affairs Board.  The record does not indicate the Veteran has appointed a VSO as his representative by filing a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) subsequent to the termination of the power of attorney for the Mississippi Veterans Affairs Board, even though he has been apprised of his right to representation.  In July 2016, the Veteran submitted a written statement in response to the Board's docketing notice, indicating he does not have a representative and is not requesting representation in this appeal; therefore, the Board will proceed with consideration of this appeal with the Veteran as a pro se appellant.  The Veteran is free to obtain representation in this appeal going forward if he so chooses, but he is advised he must file a completed VA Form 21-22 or 21-22a to effectuate a power of attorney.

The Veteran appeared at a hearing before the undersigned in August 2007.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under 38 C.F.R. § 20.1304(c), any pertinent evidence received following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  Since the most recent supplemental statement of the case in this appeal, the Veteran submitted a new letter from his private physician, D.A.W., M.D., in addition to previously unconsidered medical records and a new lay statement from his wife regarding his symptoms.  Although the letter from D.A.W., M.D., is dated January 2015, the Veteran submitted a written statement in July 2016 explaining the letter was misdated by the doctor and has not been previously considered by VA.

The Board notes that 38 U.S.C.A. § 7105(e) permits the Board to initially consider newly received evidence; however, this provision is only applicable to cases where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Here, the Veteran filed his substantive appeal well before February 2, 2013, so waiver of AOJ consideration of the newly submitted evidence is not presumed.  In November 2016, the Board sent a letter to the Veteran soliciting a waiver of AOJ consideration of the newly submitted evidence.  The Veteran did not respond in the forty-five day response period provided in the letter.  Thus, the newly submitted evidence must be referred to the AOJ for initial consideration.  See 38 C.F.R. § 20.1304(c) (2016); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issues on appeal, to include the TDIU claim raised under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), based on all the evidence of record.  Please note the Veteran's July 2016 statement that a letter from his private physician D.A.W., M.D., is misdated and has not been previously considered by VA, as well as the index of evidence first submitted to the Jackson RO in October 2015 and lay statements submitted in July 2016.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

